Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that the object of the invention of IWASAKI cannot be achieved if the sprocket mounting member 63 or 163 described in TOKUYAMA2 is applied to the multiple freewheel taught by IWASAKI (Remarks pg. 17 para. 1). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, it would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in IWASAKI to use a sprocket support as in TOKUYAMA2 to decrease the weight of the sprocket assembly.
Applicant argues that the IWASAKI teaches away from the sprocket mounting member in TOKUYAMA2 (Remarks pg. 19 para. 1, pg. 21 para. 2).  TOKUYAMA2 does not teach away from IWASAKI since TOKUYAMA2’s sprocket mounting system and structure could easily be used with spline tooth count and arrangement in IWASAKI and 
, Applicant argues that the KAHEHISA teaches away from the sprocket mounting member in TOKUYAMA2 (Remarks pg. 23 para. 4).  TOKUYAMA2 does not teach away from KANEHISA since TOKUYAMA2’s sprocket mounting system and structure could easily be used with spline tooth count and arrangement in KANEHISA and have the same benefits of a more durable yet compact spline connection without changing the function of the spline and sprocket connection.  The staking pins just holds the sprockets together in KANEHISA while the sprockets in TOKUYAMA2 are held together in using the sprocket mounting member (162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654